Citation Nr: 1445696	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-08 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder and emphysema. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to May 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).  

In December 2013, the Board remanded this matter for additional evidentiary development.  


REMAND

The Veteran is seeking service connection for bilateral hearing loss and for 
a respiratory disorder, to include chronic obstructive pulmonary disorder and emphysema.  The Veteran contends that his current bilateral hearing loss is a result of exposure to acoustic trauma during active service.  He also contends that his current respiratory disorders, to include COPD and emphysema, are the result of exposure to herbicides during active service.  

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pursuant to the Board's December 2013 remand, the RO scheduled the Veteran for examinations in January 2014 to obtain etiological opinions concerning his current bilateral hearing loss and respiratory disorder.  A subsequent notation in the claims file indicated that these examinations were subsequently cancelled because the Veteran had refused to attend examinations at the Erie VA medical center.

In addition to scheduling the examinations, the Board's December 2013 remand required the RO to, "notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims."  38 C.F.R. §§ 3.158, 3.655 (2013).  Unfortunately, the record does not show that the Veteran was timely notified of the consequences for failing to report for a scheduled examination.  Moreover, the underlying basis for his refusal is unknown.  It is quite possible that the Veteran, who is presently service-connected at a 100 percent disability evaluation for ischemic heart and coronary artery disease, may have good cause for his refusal to attend the initial examinations as scheduled.  Finally, the Board concludes that a supplemental medical opinion addressing the etiology of the Veteran's bilateral hearing loss could be obtained, if necessary, based solely upon review of the evidence of record.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is remanded for the following actions:

1.  Schedule the Veteran for an examination to determine if any current hearing loss is related to his military service, to include as due to acoustic trauma.  The Veteran's claims file and all electronic records must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies, to include an audiological evaluation, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.   

If the Veteran fails to report for the scheduled examination, the examiner must provide the requested opinion below based upon the evidence currently of record.

Based on the clinical examination, a review of the service and post-service medical records, prior audiological evaluations, the Veteran's military occupational specialty, and with consideration of the Veteran's statements and his history of in-service noise exposure, the examiner must state whether any degree of the Veteran's current hearing loss is related to his military service, to include exposure to acoustic trauma.  In providing the opinion, the examiner must comment on the April 1973 separation examination, which notes the Veteran's report of hearing loss.  The examiner must comment on the February 1986 periodic examination report, which shows a threshold of 45 at 3000 Hertz and of 40 at 4000 Hertz, of the left ear.  The examiner must also comment on the Veteran's March 1990 periodic examination report, which shows a threshold of 45 at 3000 Hertz, bilaterally, and a threshold of 50 at 4000 Hertz, of the left ear.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The Veteran must be afforded a VA examination to determine if any respiratory disorder found or previously diagnosed is related to his military service, to include as due to herbicide exposure.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies, to include a pulmonary function evaluation, must be accomplished. 

Based on the clinical examination, a review of the service and post-service medical records, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether any previously diagnosed or the Veteran's currently diagnosed chronic obstructive pulmonary disease, or any respiratory disorders diagnosed on examination, are related to the Veteran's active military service, to include as due to herbicide exposure.  In providing the opinion, the examiner must comment on the report of a February 1985 examination, which demonstrates an abnormal lung and chest examination.  The examiner must also comment on the in-service exposure to Agent Orange, as well as his post-service occupational history of working in a glass factory, where he was reportedly exposed to sand and silicate.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If either report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If any benefits on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



